DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-104053256.
CN-104053256 discloses a planar heating structure comprising a glass substrate, a nanometallic transparent conductive layer, a first passivation layer, electrodes, a voltage, transmittance of more than 85%, first passivation layer includes a polymer, an adhesive and substrate is any one of PE, PET, PMMA, PVC, PC (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 4, 8, 11, 13, 15 and16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104053256 in view of D’Haene (US2010/0059495).
CN-104053256 discloses all of the recited subject matter except a haze of less than 3%, metal wires in the shape of a dot, a polygon, interlaced lines, concentric circles or circle arrangement, a second passivation layer, an ink layer, an optical functional layer, and an anti-ultraviolet agent.  D’Haene discloses a haze of less than 3% (para. 0059), metal wires in the shape of a dot, a polygon, interlaced lines , concentric circles or circle arrangement (para. 0011, 0013), a second passivation layer (para. 0024), an ink layer (para. 0047), an optical functional layer (para. 0042), and an anti-ultraviolet agent (para. 0042, 0047).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a haze of less than 3%, metal wires in the shape of a dot, a polygon, interlaced lines, concentric circles or circle arrangement, a second passivation layer, an ink layer, an optical functional layer, and an anti-ultraviolet agent as disclosed by D’Haene in the planar heating structure of CN-104053256 because, a haze of less than 3%, metal wires in the shape of a dot, a polygon, interlaced lines, concentric circles or circle arrangement, a second passivation layer, . 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104053256 as applied to claim 1 above in paragraph 4, and further in view of Kim (US2015/0076137).
CN-104053256 discloses all of the recited subject matter except a release film.  Kim discloses a release film (para. 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a release film as disclosed by Kim in the planar heating structure of CN-104053256 because, a release film allows layers to be coupled more efficiently.

Allowable Subject Matter
Claims 2, 3, 6, 9, 10, 12, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






stf								/SHAWNTINA T FUQUA/September 28, 2021						Primary Examiner, Art Unit 3761